

































LINDE INC.
2018 EQUALIZATION BENEFIT PLAN
(Amended and Restated, Effective September 1, 2020)
LINDE, INC.



--------------------------------------------------------------------------------





2018 EQUALIZATION BENEFIT PLAN
(Amended and Restated, Effective September 1, 2020)


General
    This 2018 Equalization Benefit Plan (the “Plan”) is maintained by Linde Inc.
(formerly Praxair, Inc.) (the “Corporation”), a wholly-owned subsidiary of Linde
plc (“Linde”), is completely separate from the Praxair Pension Plan component of
the Linde U.S. Pension Plan (the “Pension Plan”), and is not funded or qualified
for special tax treatment under the Internal Revenue Code of 1986, as amended
(the “Code”). The purpose of this Plan is to restore retirement benefits to
those Pension Plan participants, and to the spouses or beneficiaries of such
participants, whose retirement benefits under the Pension Plan are, or will be,
reduced by the limitations imposed by Section 415 of the Code, as from time to
time amended (collectively referred to herein as “Participants”).
    This Plan operates in conjunction with the Pension Plan, the Linde Inc. 2018
Supplemental Retirement Income Plan A (the “SRIP A”) and the Linde Inc. 2018
Supplemental Retirement Income Plan B (the “SRIP B”) to provide retirement
benefits to Participants. Each of these four plans must be read together in the
following order to determine the total Linde retirement benefit payable to, or
on behalf of, a Participant:
•Praxair Pension Plan Component of the Linde U.S. Pension Plan
•Linde Inc. 2018 Equalization Benefit Plan
•Linde Inc. 2018 Supplemental Retirement Income Plan A
•Linde Inc. 2018 Supplemental Retirement Income Plan B
In no event shall any benefit payable to or on behalf of a Participant under
this Plan duplicate the benefit payable to or on behalf of such Participant
under the Pension Plan, the SRIP A and/or the SRIP B.
    2



--------------------------------------------------------------------------------





     No Participant shall accrue any benefit under this Plan attributable to
service, compensation, or any other benefit formula that is used to derive a
benefit under this Plan, for any period on or before the October 31, 2018 (the
“Merger Date”); provided, however, that accruals attributable to Account-based
Accounts that would have been credited to the Praxair, Inc. Equalization Benefit
Plan for calendar year 2018 shall instead be credited under this Linde Inc. 2018
Equalization Benefit Plan. Notwithstanding any provision of this Plan to the
contrary, in the event any benefit attributable to service, compensation, or any
other benefit formula that is used to derive a benefit under this Plan for any
period on or before the Merger Date, is payable or has been paid under any other
plan maintained by the Corporation, such benefit shall not be paid under this
Plan, and any provision of this Plan or any other plan maintained by the
Corporation, will be interpreted accordingly.
ARTICLE I
EBP Benefits
Section 1. Each Participant shall be designated as either an Account-Based
Participant, a Traditional-Design Participant, or a Dual Formula Participant.
This designation shall be consistent with such Participant’s method of benefit
accrual under the Pension Plan. Notwithstanding the foregoing, a Participant
that is considered a Dual Formula Participant under the Pension Plan shall be
treated as an Account-Based Participant for all purposes under this Plan if such
Participant has previously received, or incurred an event triggering payment of,
all benefits to which he is entitled under this Plan that relate to periods of
service during which such Participant’s benefit accruals under the Pension Plan
were determined under Article V of the Pension Plan.
    3



--------------------------------------------------------------------------------





    Any Participant in the Pension Plan, or such Participant’s surviving spouse
or beneficiary, shall be entitled to a benefit, payable hereunder in accordance
with this Plan, calculated under either A or B below (referred to herein as the
“EBP Benefit”).
    A. Amount of EBP Benefit for Traditional-Design Participants. The EBP
Benefit hereunder payable to a Traditional-Design Participant or his or her
surviving spouse shall be equal to the excess of (a) minus (b), if any,
determined as of termination of employment, where (a) and (b) are defined as
follows:
(a) equals the amount of such Participant’s or surviving spouse’s annual benefit
under the Pension Plan computed under the provisions of the Pension Plan without
regard to the limitations of Code Section 415; and
(b) equals the amount of such Participant’s or surviving spouse’s annual benefit
actually payable under the Pension Plan.
B. Amount of EBP Benefit for Account-Based Participants. The EBP Benefit
hereunder payable to or on behalf of an Account-Based Participant shall be equal
to the excess of (a) minus (b), if any, determined as of termination of
employment, where (a) and (b) are defined as follows:
(a) equals the Account-Based Account (as defined in the Pension Plan) which the
Participant would have had at such time under the Pension Plan as if such
amounts had been determined without applying the limitations of Code Section
415; and
(b) equals the actual Account-Based Account which the Participant has at such
time under the Pension Plan.
C. Amount of EBP Benefit for Dual Formula Participants. The EBP Benefit
hereunder payable to or on behalf of a Dual Formula Participant or his or her
surviving spouse
    4



--------------------------------------------------------------------------------





shall be equal to the sum of (a) plus (b), determined as of termination of
employment, where (a) and (b) are defined as follows:
(a) equals the excess, if any, of (i) the amount of such Participant’s or
surviving spouse’s Article V Benefit computed under the provisions of the
Pension Plan, but without regard to the limitations of Code Section 415, over
(ii) the amount of such Participant’s or surviving spouse’s annual benefit
actually payable under the Pension Plan with respect to his or her Article V
Benefit thereunder; and
(b) equals the excess, if any, of (i) the Account-Based Account which the
Participant would have had at such time under the Pension Plan as if such
amounts had been determined without applying the limitations of Code Section
415, over (ii) the actual Account-Based Account which the Participant has at
such time under the Pension Plan.
D. Provisions Common to All Participants


(a) If a Participant satisfies the requirements for a survivor’s benefit, the
amount of EBP Benefit which such Participant would otherwise have received shall
be reduced by applying the same factor used in the Pension Plan in connection
with survivor’s benefits.
(b) The amount of EBP Benefit payable to the eligible survivor of a Participant
shall be calculated in the same manner that such survivor’s benefit is
calculated under the Pension Plan.
(c) With respect to any benefit hereunder payable to a “spouse,” the
determination of whether a person constitutes an eligible spouse shall be made
under the same criteria as apply under the Pension Plan.
ARTICLE II
    5



--------------------------------------------------------------------------------





Vesting
Section 1. Except as otherwise provided herein, a Participant will be vested in
such Participant’s right to receive EBP Benefits in the same manner and to the
same extent as provided under the Pension Plan.
ARTICLE III
EBP Benefit Payments
Section 1. For Traditional-Design Participants, payments shall be made as
follows:
(a) For Traditional-Design Participants who terminate employment at a time when
they would be immediately eligible to commence a benefit under the Pension Plan,
a single life annuity (or a 50% joint and survivor annuity for such Participants
who are married at the time of their termination of employment) will commence to
be paid as of the first of the month coincident with or next following such
termination, and a lump sum payment of all remaining EBP Benefits due hereunder
shall be made on or about July 1 of the year immediately following the year of
such termination (the year of termination is hereinafter referred to as the
“Termination Year”). Where such Participant has commenced a 50% joint and
survivor annuity, and such Participant’s spouse dies during the annuity payment
period, the Participant’s EBP Benefit will be increased to eliminate the cost of
the survivor benefit. Notwithstanding the foregoing, if such Participant is a
Specified Employee (as such term is defined in Code Section 409A) no annuity
benefits shall be paid during the six month period after the Participant’s
termination of employment (the “Delay Period”), and at the conclusion of the
Delay Period any annuity benefits which would otherwise have been paid during
the Delay Period shall be paid in a single sum which shall include interest at
the interest rate used for determining Actuarial
    6



--------------------------------------------------------------------------------





Equivalence, as then in effect under the Pension Plan. Annuity benefits shall
then commence and continue until a lump sum payment is due pursuant to the first
sentence of this paragraph.
(b) For Traditional-Design Participants who terminate employment at a time when
they would not be immediately eligible to commence a benefit under the Pension
Plan, a lump sum payment of all EBP Benefits due hereunder, (taking into account
the value of the 50% joint and survivor form of benefit if the Participant is
married at the time of termination of employment), shall be made on or about
July 1 of the year immediately following the Termination Year. If such
Participant’s spouse dies prior to the date of such lump sum payment, the
Participant’s benefit shall not be reduced to reflect the cost of the survivor
benefit.
(c) Lump sum payments shall be calculated using a discount rate equal to the 10
year Aaa municipal bond rate as published by Moody’s or a similar rating service
for the third month prior to the month payments commence. Notwithstanding the
prior sentence, with respect to benefits that become payable on account of a
Traditional-Design Participant’s termination of employment, lump sum payments
shall be calculated using a discount rate equal to the average of the 10 year
Aaa municipal bond rate as published by Moody’s or a similar rating service for
the months of July through December of the year immediately prior to the year in
which such Participant terminated employment.
Section 2. (a) For Account-Based Participants who terminate employment on or
after November 1 of a year and prior to May 1 of the following year, a lump sum
of their EBP Benefit shall be paid on or about July 1 of that following year.
For Account-Based Participants who terminate employment on or after May 1 and
prior to November 1 of a year, a lump sum of their EBP Benefit shall be paid on
or about January 1 of the following year. (By way of example, an Account-Based
Participant who terminates employment in December, 2020, and an
    7



--------------------------------------------------------------------------------





Account-Based Participant who terminates employment in April, 2021, would each
receive a lump sum in July, 2021. An Account-Based Participant who terminates
employment in June, 2021, would receive a lump sum in January, 2022.)
Notwithstanding the foregoing, if such Participant is a Specified Employee (as
such term is defined in Code Section 409A) no payment shall be made until the
later of the date determined above and the date which is six months after the
Participant’s termination of employment.
(b) Such lump sum payment shall be calculated utilizing the factors described
for lump sum payments under Section 5.7(b) (or any successor provision governing
calculations of Account-Based lump sums) of the Pension Plan.
Section 3. For Dual Formula Participants, payments shall be made as follows:


(a) With respect to the portion of such Dual Formula Participant’s EBP Benefit
that is described in Section 1(C)(a) of Article I of this Plan, such portion
shall be paid as described in Section 1 of this Article III.
(b) With respect to the portion of such Dual Formula Participant’s EBP Benefit
that is described in Section 1(C)(b) of Article I of this Plan, such portion
shall be paid as described in Section 2 of this Article III.
Section 4. In the event of a Change in Control, all EBP Benefits not yet paid
under this Plan shall become immediately vested and shall be paid in a lump sum
payment, calculated as otherwise described herein, as soon as administratively
possible following the date of such Change in Control, but no later than 90 days
after such date. Notwithstanding any provision of this Plan to the contrary, a
Participant (including a Participant who has previously separated from service
and is receiving payment of his or her EPB Benefit) who satisfies criteria
established by the Compensation Committee (the “Committee”) of Linde’s Board of
Directors
    8



--------------------------------------------------------------------------------





(the “Board”) or Linde’s Chief Human Resources Officer (the “CHRO”), as
determined in the sole discretion of the Committee or the CHRO, may elect, at
the time and in the manner designated by the Committee or the CHRO, to waive the
right to receive payment of his or her unpaid EBP Benefit upon a Change in
Control and such waiver shall be considered the deletion of such Participant’s
Change in Control payment event as contemplated under Treasury Regulation
Section 1.409A-2(b)(6). Any Participant who makes such election shall receive
payment of his or her EBP Benefits at such time and in such manner as otherwise
provided under the Plan. Any such election must be consistent with the election
made by the Participant with respect to his or her benefits, if any, under the
SRIP A and/or SRIP B, and shall be valid if, and only if, made at least one year
prior to the effective date of any Change in Control. For this purpose, “Change
in Control” shall mean the occurrence of any one of the following events with
respect to Linde:
(a) during a 12-month period, a majority of the individuals who constitute the
Board are replaced by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of the appointment or
election;
(b) any one person, or more than one person acting as a group, becomes owner as
defined in Section 318(a) of the Internal Revenue Code of 1986 (the “Code”) (or
has become owner during the 12-month period ending on the date of the most
recent acquisition by such person or group), of stock of Linde possessing 30
percent or more of the total voting power of the stock of Linde; provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
Linde or any of its subsidiaries, (B) by any employee benefit plan sponsored or
maintained by Linde or
    9



--------------------------------------------------------------------------------





any of its subsidiaries, or (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities.
(c) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from Linde that have a total gross
fair market value equal to or more than 80 percent of the total gross fair
market value of all of the assets of Linde immediately prior to such
acquisition(s); provided, however, that a transfer of assets by Linde is not
treated as a Change in Control if the assets are transferred to: (A) a
shareholder of Linde (immediately before the asset transfer) in exchange for or
with respect to its stock; (B) an entity, 50 percent or more of the total value
or voting power of which is owned, directly or indirectly, by Linde; (C) a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all
outstanding stock of Linde; or (D) an entity, at least 50 percent of the total
value or voting power of which is owned, directly or indirectly, by a person
described in the previous subsection (C). For purposes of this paragraph, (1)
gross fair market value means the value of the assets of Linde, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets, and (2) a person’s status is determined immediately
after the transfer of the assets.
(d) any one person, or more than one person acting as a group, becomes owner, as
defined in Section 318(a) of the Code, of stock of Linde that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of stock of Linde; provided,
however, that if any one person or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value or total
voting power of stock of Linde, the acquisition of additional stock by the same
person is not
    10



--------------------------------------------------------------------------------





considered to cause a Change in Control. This paragraph applies only when there
is a transfer of stock of Linde (or issuance of stock of Linde) and stock in
Linde remains outstanding after the transaction.
For purposes of this definition of Change in Control:
(i) a “person” shall be as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act; and
(ii) persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar transaction with Linde. If a person, including an entity, owns
stock in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders in Linde prior to the transaction
giving rise to the Change in Control and not with respect to the ownership
interest in the other corporation. Persons will not be considered to be acting
as a group solely because they purchase or own stock of Linde at the same time,
or as a result of the same public offering.
Section 5. In the event of a domestic relations order requiring the partition of
a Participant’s EBP Benefit, the benefit assigned to an alternate payee shall be
paid out in a single lump sum, at the time indicated in such an order accepted
by the Corporation, calculated as described in Section 1, 2, or 3 of this
Article III, as applicable.
Section 6. Any EBP Benefit which is payable upon a termination of employment or
similar event, shall be payable only where such termination of employment or
similar event would constitute a “separation from service” with the Corporation
and its affiliates under Code Section 409A and the regulations thereunder.
    11



--------------------------------------------------------------------------------





Section 7. (a) (i) In the event a Traditional-Design Participant described in
Article III, Section 1(a) dies after terminating employment while receiving a
50% joint and survivor annuity, but before receiving the lump sum payment
described in such Section, such Participant’s surviving spouse will receive a
50% annuity from the Participant’s date of death through June of the year
following the Termination Year, and a lump sum payment of the remaining value of
such 50% spousal annuity on or about July 1 of the year immediately following
the Termination Year. If such Participant’s spouse does not survive the
Participant, no further EBP Benefit will be payable.
(ii) In the event a Traditional-Design Participant described in Article III,
Section 1(a) dies after terminating employment while receiving a single life
annuity, then the Participant’s dependent children, if any, shall receive a 50%
annuity, divided equally among them, payable until the earlier of age 23 or June
30 of the year immediately following the Termination Year, and a lump sum
payment of the remaining value of such 50% annuity on or about July 1 of the
year immediately following Termination Year. The lump sum value shall be
calculated based on an annuity payable until the attainment of age 23. If there
is no dependent child, then the Participant’s dependent parents, if any, shall
receive a 50% annuity, divided equally among them, payable until the earlier of
their respective deaths or June 30 of the year immediately following the
Termination Year, with a lump sum payment of the remaining value of such 50%
annuity on or about July 1 of the year immediately following the Termination
Year. If such Participant has neither dependent children or dependent parents at
the time of his or her death, no further EBP Benefit will be payable.
(iii) If one or more of the multiple recipients receiving the 50% annuity ceases
to be eligible to continue to receive such recipient’s share as the result of
such recipient’s death,
    12



--------------------------------------------------------------------------------





or attainment of age 23 in the case of a dependent child, the remaining
recipients shall continue to draw only their respective shares.
(b) (i) In the event a Traditional-Design Participant described in Article III,
Section 1(b) dies after terminating employment, but before receiving a lump sum
payment, such Participant’s spouse, if such Participant was married at the time
of terminating employment, will receive a lump sum payment of the value of a 50%
annuity on or about July 1 of the year immediately following the Termination
Year. If such Participant’s spouse does not survive the Participant, no further
EBP Benefit will be payable.
(ii) In the event such Participant has no spouse at the time of termination, the
lump sum value of a 50% annuity to age 23 shall be paid pro-rata to any
surviving dependent children on or about July 1 of the year following the
Termination Year.
(iii) In the event such Participant has no spouse or dependent children at the
time of termination, the lump sum value of a 50% annuity shall be paid in equal
shares to any surviving dependent parents on or about July 1 of the year
following the Termination Year.
(iv) In the event such Participant has no spouse, dependent children or
dependent parents at the time of termination, no EBP Benefit will be payable.
(c) In the event a Traditional-Design Participant dies while employed by the
Corporation or its affiliate, such Participant’s spouse, if such Participant was
married at the time of death, will receive a 50% annuity from the Participant’s
date of death through June of the year following the Termination Year, and a
lump sum payment of the remaining value of such 50% annuity on or about July 1
of the year immediately following the Termination Year. If such spouse dies
while receiving the 50% annuity, such annuity will continue to any dependent
children, divided equally among them and payable until the earlier of age 23 or
June 30 of the
    13



--------------------------------------------------------------------------------





year immediately following the Termination Year, and a lump sum payment of the
remaining value of such 50% annuity on or about July 1 of the year immediately
following Termination Year. The lump sum value shall be calculated based on an
annuity payable until the attainment of age 23. If one or more of the multiple
recipients receiving the 50% annuity ceases to be eligible to continue to
receive such recipient’s share as the result of such recipient’s death or
attainment of age 23, the remaining recipients shall continue to draw only their
respective shares.
(d) In the event a Traditional-Design Participant dies while employed by the
Corporation or its affiliate and is not married at the time of his or her death,
the Participant’s dependent children, if any, shall receive a 50% annuity,
divided equally among them, payable until the earlier of age 23 or June 30 of
the year immediately following the Termination Year, and a lump sum payment of
the remaining value of such 50% annuity on or about July 1 of the year
immediately following Termination Year. The lump sum value shall be calculated
based on an annuity payable until the attainment of age 23. If there is no
dependent child, the 50% annuity shall be divided and paid in equal shares to
any surviving dependent parent of the deceased Participant until the earlier of
their respective deaths or June 30 of the year immediately following the
Termination Year, with a lump sum payment of the remaining value of such 50%
annuity on or about July 1 of the year immediately following the Termination
Year. If such Participant has neither dependent children or dependent parents at
the time of his or her death, no further EBP Benefit will be payable.
(e) For the purposes of this Section 7, “dependent children” and “dependent
parent” shall have the same meaning as in the Pension Plan.
(f) In the event an Account-Based Participant dies, either before or after
terminating employment with the Corporation or its affiliate, the spouse of such
Participant (or if
    14



--------------------------------------------------------------------------------





no spouse, the designated beneficiary) will receive a lump sum payment of the
value of the Participant’s EBP Benefit calculated as described in Article III,
Section 2(b). If such death occurs on or after November 1 of a year and prior to
May 1 of the following year, such lump sum shall be paid on or about July 1 of
that following year. If such death occurs on or after May 1 and prior to
November 1 of a year, such lump sum shall be paid on or about January 1 of the
following year.
(g) In the event a Dual Formula Participant dies at any time before his or her
entire EBP Benefit has been paid, then the provisions of subsections (a) through
(e) of this Section 7, as applicable, shall apply to the portion of such Dual
Formula Participant’s EBP Benefit described in Section 1(C)(a) of Article I of
this Plan, and the provisions of subsection (f) of this Section 7 shall apply to
the portion of such Dual Formula Participant’s EBP Benefit that is described in
Section 1(C)(b) of Article I of this Plan.
ARTICLE IV
Miscellaneous
    Section 1. (a) Linde, by action of the Board (or, for amendments with no
incremental cost or increase to benefits, by action of the CHRO), may amend this
Plan at any time, but any such amendment shall not adversely affect the rights
of any Participant, spouse or beneficiary then receiving EBP Benefits under this
plan, or the vested rights of any Participant.
    (b) The Board may terminate this Plan at any time and distribute all EBP
Benefits so long as such termination and distribution meets (i), (ii) or (iii)
below:
(i) The termination and distribution takes place within 12 months of Linde’s
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), and the deferred amounts
are included in Participants’
    15



--------------------------------------------------------------------------------





gross incomes in the earliest of (x) the taxable year in which the amount is
actually received, or (y) the latest of the following (I) the calendar year in
which the Plan termination and liquidation occurs; (II) the first calendar year
in which the amount is no longer subject to a substantial risk of forfeiture; or
(III) the first calendar year in which the payment is administratively
practicable;
(ii) The termination and distribution is pursuant to irrevocable action taken by
Linde within 30 days before, or 12 months following, a Change in Control,
provided that all other plans that allow employees to make non-qualified
deferrals that are aggregated with this Plan are terminated and liquidated such
that all deferred compensation under the terminated plans and this Plan is paid
out within 12 months of the date Linde takes all necessary action to terminate
and liquidate the plans; or
(iii) Linde’s determination to terminate and liquidate the Plan does not occur
proximate to a downturn in Linde’s financial health, Linde terminates and
liquidates all plans that would be aggregated with this plan if the Participants
in the Plan had deferrals of compensation under the other plans, no
distributions under the Plan are made within 12 months of the date Linde takes
all necessary action to irrevocably terminate and liquidate the Plan (other than
making payments that would be made regardless of whether the action to terminate
and liquidate the plan had occurred), and payments are made within 24 months of
the date Linde takes all action to irrevocably terminate and liquidate the plan.
    Section 2. Except to the extent required by law or pursuant to a domestic
relations order (as defined in Code Section 414(p)(1)(B) or a successor
section), no assignment of the rights and interests of a Participant or survivor
under this Plan will be permitted nor shall such rights be subject to attachment
or other legal processes for debts.
    16



--------------------------------------------------------------------------------





    Section 3. If the Committee determines, after a hearing, that a Participant
who is eligible to receive or is receiving EBP Benefits hereunder has engaged in
any activities which, in the opinion of the Committee, are detrimental to the
interests of, or are in competition with, Linde or any of its affiliates, such
benefits shall thereupon be terminated.
    Section 4. The Corporation may satisfy all or any part of its obligation to
provide benefits hereunder by purchasing, and distributing to a Participant or
survivor, an annuity from an insurance carrier to provide such benefits. The
Corporation shall be relieved of any obligation it might otherwise have under
this Plan to the extent such benefits were provided to the Participant or
survivor through an annuity purchased by Union Carbide Corporation.
    Section 5. The Committee shall have full discretionary authority to
interpret and construe the Plan and shall supervise the administration and
interpretation of the Plan, establish administrative regulations to further the
purpose of the Plan and take any other action necessary to the proper operation
of the Plan. The Committee may delegate to one or more of its members or any
other person, the right to act on its behalf in any matter connected with the
administration of the Plan and has delegated authority for the Plan’s day-to-day
administration to the Corporation’s Human Resources Department. All decisions
and acts of the Committee or its designee shall be final and binding upon all
Participants, their beneficiaries and all other persons.
    Section 6. The titles given herein to Sections and subsections are for
reference only and are not to be used to interpret the provisions of the Plan.
    Section 7. All questions pertaining to construction, regulation, validity
and effect of the provisions of this Plan shall be determined in accordance with
Connecticut law.
    Section 8. The Corporation is not required to, and will not, for purposes of
funding the Plan, segregate any monies from its general funds, create any
trusts, or make any
    17



--------------------------------------------------------------------------------





special deposits, and the right of a Participant or any other person to receive
benefits under the Plan shall be no greater than the right of an unsecured
general creditor of the Corporation.
    Section 9. This Plan is intended to constitute a “nonqualified deferred
compensation plan” within the meaning on Code Section 409A(d)(1), and is to be
construed and administered in a manner consistent therewith.
    IN WITNESS WHEREOF, and as evidence of the adoption of this Plan, the
Corporation has caused this instrument to be signed by its duly authorized
officer this _____ day of September, 2020.
                            LINDE INC.


                            By:_______________________________


                            Title:


                            Date:______________________________


    18

